               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMERICA
                                                  CRIMINAL CASE NO.
   v.                                             1:18-cr-00503-SCJ

TIMOTHY CHERRY




                                       ORDER

        This matter is before the Court on Defendant’s Motions to Suppress

Evidence (Doc. No. [14]) and to Suppress Statements (Doc. No. [15]). On

September 24, 2019, the Honorable Janet F. King, United States Magistrate

Judge, held a hearing on those motions. See Doc. No. [44] (hearing transcript).

Defendant and the Government further briefed the issues in post-hearing

filings. See Doc. Nos. [45]; [46]; [47].

        On December 26, 2019, Judge King issued a Report and Recommendation

(“R&R”) recommending that Defendant’s motions be denied. See Doc. No. [48].

Defendant filed objections to the R&R on January 1, 2019. See Doc. No. [50]. The

matter is now ripe for review by the Court.
      I.     BACKGROUND

             A. Motions to Suppress

      Defendant’s post-hearing brief contends that officers lacked reasonable

suspicion for a Terry1 stop conducted on November 20, 2018, which resulted in

the seizure of the firearm upon which the charges in the underlying indictment

are based. See Doc. No. [45], pp. 7–12. He argues that the firearm is inadmissible

as fruit of the unlawful search. See id. Defendant also argues his subsequent

statements are inadmissible because they were made without receiving

Miranda2 warnings and are also fruits of the unlawful stop. Id. at 12–13.

      The Government contends that the officers did have reasonable

suspicion to support the Terry stop and that the warrantless seizure of the

firearm fell within the exception for searches incident to lawful arrest or as an

inventory search of Defendant’s property as an arrestee. Doc. No. [46], pp. 4–

10. The Government further argues that Defendant’s statements made at the

scene of his arrest were spontaneous, voluntary statements not made in

response to interrogation. Id. at 10–12. In his reply brief, Defendant reiterates



1     See Terry v. Ohio, 392 U.S. 1 (1968).
2     See Miranda v. Arizona, 384 U.S. 436 (1966).
                                         2
that the officers lacked reasonable suspicion for the Terry stop and that his

arrest was unlawful but does not otherwise address the Government’s

arguments that the firearm was seized incident to lawful arrest or inventory

search. Doc. No. [47], p. 6. Defendant then admitted that his statements at the

scene were not made in response to interrogation but argues the statements

should be suppressed as fruits of the unlawful detention and arrest. Id. at 6.

             B. R&R

      After holding a hearing on the motions and reviewing the post-hearing

briefs, Judge King entered an R&R recommending that Defendant’s motions be

denied. See Doc. No. [48]. Judge King found that (1) the officers had reasonable

suspicion to conduct a Terry stop of Defendant; (2) Defendant was lawfully

arrested for obstruction after being lawfully detained; (3) the firearm was

seized in a search incident to lawful arrest; and (4) because Defendant was

lawfully detained and arrested, his statements were not fruit of an unlawful

search and seizure. Id. at pp. 17–26.

      Because a comprehensive factual background is laid out in the R&R, see

id. at 3–7, it will not be reiterated here. Relevant facts will be discussed below

in the analysis of Defendant’s objections and the review of the R&R.


                                        3
              C. Defendant’s Objections

      Defendant “objects to both the factual and legal conclusions made in the

R&R.” Doc. Np. [50], p. 1. Defendant maintains his position that the officers

lacked reasonable suspicion to conduct the Terry stop. Id. He argues that the

testimony of Officer Idlett, one of two arresting officers, was not credible. Id.

Because the Terry stop was not supported by reasonable suspicion, Defendant

argues the firearm and statements are inadmissible as fruits of an unlawful stop

and search. Id. at 2. He objects to the R&R’s conclusions of fact finding

otherwise. Id. The Government did not file a response to Defendant’s

objections.

      II.     LEGAL STANDARD

      Pursuant to 28 U.S.C. § 636(b)(1), the Court must conduct a de novo

review of those portions of the R&R to which Defendant has timely and

specifically objected. The Court may accept, reject, or modify, in whole or in

part, the findings and recommendations made by the magistrate judge. 28

U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. 667 (1980). The district

judge must “read the transcript of the hearing before a magistrate on a motion




                                      4
to suppress, before adopting the magistrate’s recommendation.” United States

v. Elsoffer, 644 F.2d 357, 358 (5th Cir. 1981) (per curiam).3

      For a party’s objections to warrant de novo review, he “must clearly

advise the district court and pinpoint the specific findings that [he] disagrees

with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009). The

Eleventh Circuit has noted that “[p]arties filing objections to a magistrate’s

report and recommendation must specifically identify those findings objected

to. Frivolous, conclusive, or general objections need not be considered by the

district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). The

remainder of the R&R, to which neither party offers specific objections, will be

assessed for clear error only. See Tauber v. Barnhart, 438 F.Supp.2d 1366, 1373

(N.D. Ga. 2006) (“[I]ssues upon which no specific objections are raised do not

so require de novo review; the district court may therefore ‘accept, reject, or

modify, in whole or in part, the findings or recommendations made by the




3
      In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
                                         5
magistrate judge[,]’ applying a clearly erroneous standard.”) (quoting 28 U.S.C.

§ 636(b)(1)).

      III.      ANALYSIS

                A. Terry Stop

      Defendant has specifically objected to the R&R’s conclusion that the

Terry stop was supported by reasonable suspicion. Thus, the Court will review

that finding de novo, beginning with a review of the hearing transcript.

                     1. Facts

      At the September 24, 2019 hearing, Officer Idlett testified that on

November 20, 2018, he was on-duty when the convenience store clerk at the

Circle K off Joseph E. Lowry Boulevard called him on his cellphone. Doc. No.

[44], p. 5. Officer Idlett knew the clerk, Imina, because he had a practice of

meeting with and giving out his cellphone number to local business owners to

“be proactive.” Id. Imina told Officer Idlett that a male that was involved in a

robbery at another store was inside his store. Id.

      Officer Idlett knew that, on November 17, 2018, a different convenience

store had been robbed and a store clerk was shot. Id. at 55–56. A “BOLO” or

“Be On the Lookout” was issued for the suspect, which included pictures of the


                                       6
suspect from the robbery. Id. Officer Idlett receives all BOLOs as a member of

the crime suppression unit. Id. at 6. He testified that he remembered receiving

the November 17 BOLO with the pictures attached. Id. at 7. He testified he

reviewed the pictures on his officer computer and downloaded them to his

cellphone for potential future use. Id. at 36.

      After Officer Idlett received the BOLO, but before November 20, 2018, he

received at least two calls from Imina at the Circle K. Id. at 25–26. Imina told

Officer Idlett he believed the suspected robber was in his store at the time. Id.

He also sent Officer Idlett photographs of the robber in the BOLO—the same

photographs Officer Idlett had received on November 17. Id. at 28. Imina had

the photographs because they were given to him by the Circle K’s owner, who

also owned the store where the November 17 robbery occured. Id. at 30–31.

Imina told Officer Idlett that he knew the person in the pictures, as he came to

the Circle K “all the time.” Id. at 31.

      The first two times Imina called, Officer Idlett was unable to respond to

the Circle K, as he was “either off work or just out of the area.” Id. at 7–8. Officer

Idlett told Imina to call him again if the man showed up at the store. Id. at 31.

Officer Idlett testified that Imina did not state that the man had committed any


                                          7
crime in the Circle K—only that the man from the BOLO came to the Circle K

“all the time.” Id. at 32.

       On November 20, 2018, Officer Idlett received a third call from Imina. Id.

at 7–8. This time, he was just “down the street,” so he was able to respond. Id.

at 8. He was accompanied by his partner of about three years, Officer Nicole

Brown. Id. The officers arrived at the Circle K and gave their location and their

reason for being there on the radio. Id. They entered the store and approached

Defendant, who was standing at the counter buying cigarettes. Id. at 39.

Defendant was wearing a fanny pack across one shoulder. Id. at 12.

       Officer Idlett testified he “believed it was him [from the BOLO]. From

the nose structure, the color of the skin, I believed it was him.” Id. at 9. He asked

Defendant for an I.D., and Defendant told him he did not have one with him.

Id. at 8. Officer Idlett testified that he did not observe a weapon or suspicious

bulge in Defendant’s clothing at that time. Id. at 32–33, 42. Nor had he observed

Defendant commit a crime or been advised that Defendant had committed a

crime. Id.

       Defendant asked Officer Idlett “what [this] was about,” and Officer Idlett

replied “well, we’ll talk a little bit, but I jut need to detain you for further


                                        8
investigation.” Id. at 9. Officer Idlett then grabbed Defendant’s arm and

attempted to place handcuffs on him. Id. at 9, 43–45. Officer Idlett testified that,

at that point, “the fight was on,” and a struggle with both officers ensued for

several minutes. Id. at 9–11. Other officers responded to a call for assistance,

and Defendant was eventually subdued, handcuffed, and escorted out of the

store to receive medical assistance. Id. at 10–12, 46–47.

      Defendant was placed under arrest for obstruction. Id. at 13–14.

Defendant’s fanny pack, which had been dislodged during the struggle, was

retrieved from inside the store. Id. at 12. While Defendant was being treated,

Office Idlett, standing with Defendant, removed the items from the fanny pack

to inventory. Id. at 14. Officer Idlett testified Atlanta PD policy requires taking

an inventory of arrestee’s property before transporting the arrestee to jail to

prevent allegations of theft. Id. Officer Idlett removed a loaded handgun from

the fanny pack. Id. Officers Idlett and Brown then transported Defendant to

headquarters. Id.

                    2. Reasonable Suspicion

      The Government argues the Terry stop was supported by reasonable

suspicion based on two things: (1) the information Imina provided to Officer


                                        9
Idlett in his phone calls and text messages, and (2) Officer Idlett’s testimony

that he believed Defendant matched the photograph of the robbery suspect

from the BOLO. Doc. No. [46], pp. 5–7. Defendant argues that, because Officer

Idlett did not testify as to any suspicion that a crime had occurred or was about

to occur at the Circle K on November 20, there was no reasonable suspicion to

support a Terry stop of Defendant. Doc. No. [45], pp. 8–10.

      Law enforcement agents may briefly detain individuals for purposes of

investigating a crime if they have a reasonable, articulable suspicion based on

objective facts that the individual has engaged in, or is about to engage in,

criminal activity. See Terry, 392 U.S. at 21–22. This is an objective standard,

meaning the facts available to the officer at the moment of the stop must be

sufficient to “warrant a man of reasonable caution in the belief that the action

taken was appropriate.” Id. (citations omitted).

      The Supreme Court has said repeatedly that reviewing courts must look

at the “totality of the circumstances” of each case to see whether the detaining

officer had the requisite “particularized and objective basis” for suspecting

legal wrongdoing. See, e.g., United States v. Cortez, 449 U.S. 411, 417–418

(1981). This includes an officer’s own experience and specialized training. Id.


                                      10
at 418; see also Ornelas v. United States, 517 U.S. 690, 699 (1996) (reviewing

court must give “due weight” to factual inferences drawn by local law

enforcement officers). Although an officer’s reliance on a mere “hunch” is

insufficient to justify a stop, Terry, 392 U.S. at 27, the likelihood of criminal

activity need not rise to the level required for probable cause. United States v.

Sokolow, 490 U.S. 1, 7 (1989).

      On November 20, 2018, Officer Idlett received a third call from Imina

informing him that the suspect from the November 17 robbery and shooting

was in his store. Officer Idlett testified that Imina told him he knew the man

well, as he was in the store “all the time.” Imina also sent Officer Idlett the same

pictures from the November 17 BOLO. The Court finds Officer Idlett’s reliance

on this information was justified.

      First, Officer Idlett knew and had interacted with Imina in the past,

meaning Imina was not an anonymous tipster. “Unlike the anonymous tipster,

a witness who directly approaches a police officer can also be held accountable

for false statements.” United States v. Kirton, No. 119CR00022WMRJFK, 2019

WL 6868978, at *10 (N.D. Ga. Oct. 18, 2019), report and recommendation

adopted, No. 1:19-CR-00022-WMR, 2019 WL 6840132 (N.D. Ga. Dec. 16, 2019)


                                        11
(quoting United States v. Christmas, 222 F.3d 141, 144 (4th Cir. 2000)). Imina

called Officer Idlett three times to report that the man from the November 17

surveillance photographs was in his store, and he provided those photographs

to the officer. Coupled with Imina’s statement that he knew the man because

he was in the store “all the time,” Officer Idlett’s reliance on Imina’s report was

justified.

       Second, Officer Idlett independently corroborated Imina’s report when

he arrived on scene and determined that Defendant matched the BOLO

photographs. See United States v. Martin, 297 F.3d 1308, 1314 (11th Cir. 2002)

(noting that “sufficient independent corroboration of an informant’s

information” can provide a basis for establishing veracity) (citation omitted)).

Defendant argues that this conclusion was not reasonable because he was not,

in fact, the man in the BOLO photographs. Doc. No. [45], p. 11. However, the

question is whether Officer Idlett had an objectively reasonable belief that

Defendant was the suspect in the photographs at the time he detained

Defendant. Officer Idlett had seen the BOLO photographs multiple times and

concluded “from the nose structure” and “color of the skin” that Defendant




                                       12
matched the robbery suspect. The Court finds his belief was objectively

reasonable.

      After concluding Defendant matched the photographs from the

November 17 BOLO, Officer Idlett had a reasonable articulable suspicion that

criminal activity was about to occur. It is uncontested that Officer Idlett did not

witness, and Imina did not report witnessing, Defendant commit suspicions or

criminal activity. However, Judge King was correct when she found this sets

“too exacting a standard.” Doc. No. [48], p. 16. The man in the BOLO

photographs was suspected of committing an armed robbery and shooting a

convenience store clerk not far from the Circle K. Imina’s reports that

Defendant was in the store “all the time,” coupled with Imina’s belief and

Officer Idlett’s belief that Defendant was the man in the BOLO pictures,

supports an objectively reasonable suspicion that he might be about to commit

another robbery or was “casing out” the Circle K for another robbery.

                   3. Credibility of Witness

      Defendant also argues that Officer Idlett’s testimony that he believed

Defendant matched the man in the BOLO photographs was not credible. Id. at

9–11. He argues that “Officer Idlett could not remember . . . when he received


                                       13
the BOLO photographs from the Circle K manager; when the manager called

him; when he viewed the BOLO photographs sent through the APD email; and

how the images appeared when he viewed the APD email.” Id. at 11. Thus, he

argues, “it is not credible that he had a clear memory, at the time he

encountered [Defendant] in the Circle K, of images he had viewed on his cell

phone and computer, twice, three days and more prior.” Id.

        The court notes that Officer Idlett testified on September 24, 2019—

almost a year after Defendant’s arrest. See Doc. No. [44], p. 1. That he could not

recall exactly when and how many times he had viewed the BOLO

photographs before arriving at the Circle K a year later is unsurprising and

does not preclude a finding that he had reasonable suspicion at the time of the

stop.

        Furthermore, Judge King, who heard the testimony and presided over

the evidentiary hearing, concluded that Officer Idlett was credible. Doc. No.

[48], pp. 8–9. “Credibility determinations are typically the province of the fact

finder because the fact finder personally observes the testimony and is thus in

a better position than a reviewing court to assess the credibility of witnesses.”

United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). Defendant


                                       14
points to no other evidence which would discredit Officer Idlett’s testimony,

and the Court sees none in the record. Therefore, the Court agrees with Judge

King’s conclusion.

            B. Seizure of Firearm

      Defendant’s evasive behavior cannot be considered in the analysis of the

Terry stop, because it occurred after Officer Idlett initiated the detention. See

Terry, 392 U.S. at 21–22 (noting the objective standard is based upon the facts

available to the officer at the moment of the stop). This behavior can be

considered, however, in assessing the basis for his arrest.

      Having found that the Terry stop was justified, Defendant’s subsequent

arrest for obstruction was also justified. See United States v. Mitchell, 2019 WL

6462838, at *30 (N.D. Ga. June 25, 2019) (“The defendant’s refusal to comply

with an officer’s lawful directive or command amounts to obstruction under

Georgia law.”) (citation omitted). Thus, the Court concludes that the seizure of

the firearm was lawful for two independent reasons: search incident to lawful

arrest and inventory search.

      “It is well-settled that a search incident to a lawful arrest is a traditional

exception to the warrant requirement of the Fourth Amendment.” United


                                       15
States v. Robinson, 414 U.S. 218, 224 (1973). This exception provides that

officers may search “the arrestee’s person and the area within his immediate

control.” Chimel v. California, 395 U.S. 752, 763 (1969) (internal quotation

marks omitted). See also United States v. Standridge, 810 F.2d 1034, 1037 (11th

Cir. 1987) (“A search incident to arrest is always allowed of the suspect’s person

and the immediate area from which the suspect can grab a weapon or destroy

evidence.”).

      The fanny pack was on Defendant’s person when Officer Idlett initiated

the Terry stop—it only became dislodged after Defendant tried to fight the

officers off. After Defendant was subdued, the pack lay only a few feet away.

In United States v. Jean, the Eleventh Circuit noted that it has found “that

searches of wallets or bags on or near the arrestee are valid searches incident to

arrest under a variety of factual circumstances.” 636 F. App’x 767, 769 (11th Cir.

2016) (citing United States v. Rosenthal, 793 F.2d 1214, 1232 (11th Cir. 1986),

modified, 801 F.2d 378 (11th Cir. 1986) (per curiam) (search of handbag); United

States v. Richardson, 764 F.2d 1514, 1527 (11th Cir. 1985) (search of wallet);

United States v. Roper, 681 F.2d 1354, 1357 (11th Cir. 1982) (search of briefcase

and book bag)).


                                       16
      Alternatively, the fanny pack was searched pursuant to a constitutionally

permissible inventory policy. The Supreme Court has held that police may

search the personal effects of a person under lawful arrest as part of the routine

administrative procedure incident to booking and jailing the suspect. Illinois v.

Lafayette, 462 U.S. 640, 643 (1983). Even if the search was not valid incident to

the arrest, “the contents of the bag would nevertheless have been admissible

because the officers inevitably would have discovered the evidence in a routine

inventory search following [Defendant’s] arrest.” Jean, 636 F. App’x at 769

(quoting United States v. Rhind, 289 F.3d 690, 694 (11th Cir. 2002)). Thus, the

search of the fanny pack and seizure of the firearm was lawful.

             C. Post-Arrest Statements

      Defendant now agrees that his post-arrest statements “were not made in

response to police interrogation.” Doc. No. [47], p. 6. Therefore, Miranda does

not apply. See Miranda, 384 U.S. at 444–445 (holding Miranda warnings must

be given before a suspect can be subjected to “custodial interrogation”).

However, Defendant argues that the statements “are due to be suppressed as

the fruit of the unlawful search.” Id. (citing Taylor v. Alabama, 457 U.S. 687,


                                       17
694 (1982)). Having found that no unlawful search was conducted, Defendant’s

argument fails. See United States v. Lopez-Garcia, 565 F.3d 1306, 1315 (11th Cir.

2009) (finding the defendant’s “fruit of the poisonous tree argument plainly

collapses since . . . his Fourth Amendment rights were never violated”).

      IV.   CONCLUSION

      For the forgoing reasons, the R&R (Doc. No [48]) is ADOPTED in its

entirety. Defendant’s objections (Doc. No. [50]) are OVERRULED. Defendant’s

Motions to Suppress Evidence (Doc. No. [14]) and to Suppress Statements (Doc.

No. [15]) are DENIED.

      IT IS SO ORDERED this 3rd day of March, 2020.



                                      s/Steve C. Jones____________________
                                      HONORABLE STEVE C. JONES
                                      UNITED STATES DISTRICT JUDGE




                                      18
